United States District Court
Northern District of California

oO CO YD DH

10
11
12
13
14
15
16
17
18

19:

20
21
22

24
25
26
2
28

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

EDWARD VINCENT RAY, JR.,

Case No. 19-04111 EJD (PR)
Plaintiff,

JUDGMENT

A. OLIVIA, et al.,

Defendants.

 

 

The Court has dismissed this action for Plaintiff's failure to pay the filing fee.
Judgment is entered accordingly.

The Clerk shall close the file.

IT ISSO ORDERED.

—
Dated: 2[o/' f 7 IDLY.
EDWARD J. DAVILA
United States District Judge

Judgment
PRO-SE\EJD\CR.19\04111Ray_judgment

 
